DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, it is not clearly address “wherein the third PUCCH resource corresponds to the third priority that is the first priority of the first PUCCH resource” ?.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2,8-11,14-16,24-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. ( US Pub.2020/0296716).
In claims 1,24 Lin et al. discloses a multiplexing method of uplink control information (UCI) (see abstract; a method for multiplexing UCI performed by a UE) comprising:
determining a first physical uplink control channel (PUCCH) resource for transmitting the UCI, wherein the UCI comprising a first set of hybrid automatic repeat request (HARQ) information (see fig.1; par[0045] the UE transmits HARQ PUCCH 160 in response to data received in PDSCH 150 for URLLC);
determining a second PUCCH resource for a second set of HARQ information (see fig.1; par[0045] the Ue also transmits another HARQ in PUCCH 170  in response to data received in PDSCH 130 for eMBB);
determining a third PUCCH resource for a third set of HARQ information comprising at least one of the first set of HARQ information and the second set of HARQ information ( see par[0049]; the UE transmits multiple overlapping PUCCHs).   
wherein the first PUCCH resource and the second PUCCH resource are corresponding to first priority and second priority respectively (see par[0042,0057] the UE supports multiple PUCCHS for HARQ for different service types including URLLC that requires low latency (first PUCCH corresponding to a first priority) and eMBB that has no latency requirement (second PUCCH corresponding to second priority); and URLLC has higher priority than eMBB));
allocating the UCI in an uplink resource determined from a physical uplink shared channel (PUSCH) resource (see par[0060-0061] when there is a PUCCH overlapping with a PUSCH, the UE may multiplex UCI message in the PUSCH  based on the beta offset value which determines a number of resources used by the UCI message in the PUSCH transmission);
wherein the first PUCCH resource corresponding to the first priority (see par[0057, 0042] URLLC uplink transmission has high priority because it requires low latency) and the PUSCH resource corresponding to third priority (see par[0104] priority order of UCI includes URLLC HARQ>eMBB HARQ> Schedule request which is a third priority);   
Lin et al. further discloses the first PUCCH resource and the second PUCCH resource are overlapped within a first time period (see par[0049] the UE transmits multiple overlapping PUCCHs).
In claim 2, Lin et al. discloses first set of hybrid automatic repeat request (HARQ) acknowledgement (ACK) information is corresponding to a physical downlink shared channel (PDSCH) reception (see fig.1; par[0045] the HARQ message transmitted in PUCCH 160 in respond to data received in PDSCH 150 for URLLC; and another HARQ transmitted in PUCCH 170 in respond to data received in PDSCH 130 for eMBB).
In claim 8, Lin et al. discloses the third PUCCH resource corresponds to the third priority (see par[0104] priority order of UCI includes URLLC HARQ>eMBB HARQ> Schedule request which is a third priority) that is the first priority of the first PUCCH resource (see par[0063] fig.2; the Ue may transmit PUSCH 280 for URLLC and drop PUCCH 270 after multiplexing PUCCH 260 in PUSCH 280 because PUSCH 280 has higher priority than PUCCH 270).
In claims 9-10, Lin et al. discloses the UCI comprises a channel state
information (CSI) report (see part[0104] UCI includes CSI) , and scheduling request (SR) information ( see par[0058] scheduling request transmitted in PUCCH with a priority).
In claim 15, Lin et al. discloses determining the uplink resource from the PUSCH resource, is determining the uplink resource from the PUSCH resource according to an indicator indicated by a DCI (see par[0058] priority of PUSCH transmission is indicated by a DCI field that schedules PUSCH transmission).
In claim 11, Lin et al. discloses the uplink resource selected from the PUSCH resource is allocated with the UCI, the first PUCCH resource is dropped (see par[0063] the Ue may transmit PUSCH 280 for URLLC and drop PUCCH 270).
In claim 14, Lin et al. discloses the uplink resource is determined according to a beta offset (see par[0070]the beta offset values determines number of resources for multiplexing the UCI message in PUSCH), and the beta offset is determined according to a combination of a first service type of the first priority and a second service type of the second priority (see par[0065-0067] fig.4; the UE receives beta offset values corresponding to different service types URLLC (service type of first priority) and eMBB ( second service type of second priority).
In claim 16, Lin et al. discloses determining transmission priorities of the PUSCH resource and the first PUCCH resource carrying the UCI (see par[0063] fig.1; PUCCH 160 has higher priority than PUSCH 180);
ceasing a multiplexing process of allocating the UCI in the uplink resource selected
from the PUSCH resource when a transmission priority of the first PUCCH resource
carrying the UCI is greater than a transmission priority of the PUSCH resource (see par[0063] the UE transmits the PUCCH 160 for URLLC and drops PUSCH 180 because PUCCH 160 has higher priority than PUSCH 180); and transmitting the first PUCCH resource and dropping at least one part of the PUSCH resource (see par[0063] the UE transmits the PUCCH 160 for URLLC and drops PUSCH 180 because PUCCH 160 has higher priority than PUSCH 180).
In claim 25, Lin et al. discloses the second set of HARQ information on
the third PUCCH resource comprises a number of HARQ responses for at least one
physical downlink shared channel (PDSCH) ( see par[0045] the UE transmits another HARQ  in PUCCH 170 in response to data received in PDSCH 130 for eMBB; and the PUCCH 170  for eMBB overlaps with PUSCH 180 for eMBB) or comprises a single bit of the HARQ responses.
In claim 26, Lin et al. discloses priorities of the first PUCCH resource, the second PUCCH resource and the PUSCH resource are respectively indicated by different downlink control information (DCI) ( see par[0058] priorities of PUCCH transmissions  and PUSCH transmission is indicated by DCI field).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12,13 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. ( US Pub.2020/0296716) in view of Yang et al. ( US Pub.2020/0383132).
In claim 12, Lin et al. does not disclose selecting a symbol index as a beginning
symbol index of the uplink resource from at least one candidate PUSCH symbol index for
allocating the UCI; and determining a number of the uplink resource for allocating the
UCI according to the beginning symbol index of the uplink resource and a beta offset.
Yang et al. discloses a UE maps the UCI to time-frequency resource of the PUSCH for
transmitting the PUSCH with the UCI on the uplink transmission (see par[0131-0132];
fig.15, step S112; multiplexing the UCI in the uplink resource determined from PUSCH).
In fig.14; step S108 ; par[0131,0193] during the UCI mapping, the UE maps the UCI from
starting position or first symbol (see par[0193]) to ending position of the PUSCH (selecting a symbol index as a beginning symbol index of the uplink resource from the at
least one candidate PUSCH symbol index for multiplexing the UCI). Still refer to
par[0193], the UCI and uplink data transmission are multiplexed on the PUSCH such that
the UCI is mapped from symbols 1-12 of a subframe. A beta offset value is configured in
the UE to determine how many symbols to use for carrying the UCI in the PUSCH (
determining a number of the uplink resource for multiplexing the UCI according to the
beginning symbol index of the uplink resource and a beta offset). Therefore, it would have been obvious to one skilled in the art before the effective filing date of claimed
invention to combine the teaching of Yang et al. with that of Lin et al. to determine the
beginning symbols in the PUSCH uplink resource for multiplexing with the UCI based on
the beta offset value.

In claim 13, Lin et al. discloses wherein the at least one candidate PUSCH symbol index is determined according to gNB configurations (see fig.4; par[0064-0070] the UE receives configuration sequences from an eNB. The UE determines beta offset index values ( candidate PUSCH symbol index) for PUSCH resources transmission) or a demodulation reference signal (DMRS) symbol index of the PUSCH.
Allowable Subject Matter
Claims 3-6,17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In claim 3, the prior art fails to disclose wherein an end time of a last symbol of
the uplink resource allocated with the UCI in the PUSCH resource is earlier than or equal to an end time of a last symbol of the first PUCCH resource.
In claim 4, the prior art fails to disclose wherein a time distance between an end
time of a last symbol of a DCI triggering an UCI report and an end time of a last symbol
of the uplink resource allocated with the UCI in the PUSCH resource is not larger than
a latency requirement.
In claim 5, the prior art fails to disclose wherein a start time of a first symbol of
the uplink resource allocated with the UCI in the PUSCH resource is later than or
equal to a start time of a first symbol of the first PUCCH resource.
In claim 17, the prior art does not disclose determining spatial domain transmission filters of the PUSCH resource and the first PUCCH resource carrying the UCI; and ceasing a multiplexing process of multiplexing the UCI in the uplink resource selected from the PUSCH resource when the PUSCH resource and the first PUCCH resource carrying the UCI are scheduled with different spatial domain transmission filters.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
You et al. ( US Pat.10,736,139; Uplink Control Information Transmission Method and Apparatus).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413